

EXHIBIT 10.1


GLOBAL NET LEASE, INC.
AMENDED AND RESTATED INCENTIVE RESTRICTED SHARE PLAN


FORM OF RESTRICTED SHARE AWARD AGREEMENT
THIS RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”), is made, effective as
of [INSERT DATE] (hereinafter the “Grant Date”), between Global Net Lease, Inc.
(the “Company”), and [INSERT NAME] (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Amended and Restated Incentive Restricted
Share Plan (the “Plan”), pursuant to which awards of Restricted Shares may be
granted; and
WHEREAS, the Plan provides that the Company, through the Compensation Committee
(the “Committee”) of the Board of Directors of the Company, has the ability to
grant awards of restricted shares of the Company’s common stock to directors,
officers, employees of entities that provide services to the Company, directors
of entities that provide services to the Company and certain consultants or
entities that provide services to the Company, including the Advisor; and
WHEREAS, the Committee or the Board of Directors of the Company has previously
delegated to the Chief Executive Officer of the parent of the Advisor the right
to designate the allocation of awards of restricted shares under the Plan to
certain employees of the Advisor or any other entity affiliated or under common
control with AR Global Investments, LLC (together, the “Service Provider”),
subject to certain limitations; and
WHEREAS, pursuant to such delegated authority, the Chief Executive Officer of
the parent of the Advisor has determined that the Participant should receive a
grant of restricted shares on the terms set forth in this Agreement.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
i.Grant of Restricted Shares. Subject to the terms, conditions and restrictions
of the Plan and this Agreement, the Company hereby awards to the Participant
[INSERT NUMBER] restricted shares of common stock of the Company (the
“Restricted Shares”); and, accordingly, the Participant shall be entitled all
rights of a holder of shares of common stock of the Company set forth in Section
3 hereof as of the Grant Date. To the extent required by



--------------------------------------------------------------------------------



Applicable Law, the Participant shall pay the Company the par value ($0.01) for
each Restricted Share awarded to the Participant simultaneously with the
execution of this Agreement in cash or cash equivalents payable to the order of
the Company. Pursuant to the Plan and Section 2 of this Agreement, the
Restricted Shares are subject to certain restrictions, which restrictions shall
expire in accordance with the provisions of the Plan and Section 2 hereof.
ii.Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
and a related prospectus has been delivered to the Participant. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. Unless otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof (other
than any other documents expressly contemplated herein or in the Plan) and
supersedes any prior agreements between the Company and the Participant.
iii.Terms and Conditions.
1.Vesting and Forfeiture. The Restricted Shares shall be one hundred percent
(100%) unvested as of the Grant Date. Subject to the terms of the Plan and this
Agreement, the Restricted Shares shall vest as to 25% of the Restricted Shares
on each of the first four anniversaries of [INSERT DATE] (each, a “Vesting
Date”), contingent upon the Participant’s continued service to the Advisor
through the Vesting Date.
2.Transfer Restrictions. Prior to the applicable Vesting Date, the Restricted
Shares granted hereunder may not be sold, pledged, loaned, gifted or otherwise
transferred (other than by will or the laws of descent and distribution) and may
not be subject to lien, garnishment, attachment or other legal process.
3.Issuance. The Restricted Shares shall be issued by the Company and shall be
registered in the Participant’s name on the stock transfer books of the Company
promptly after the date hereof in book-entry form, subject to the Company’s
directions at all times prior to the date the Restricted Shares vest. As a
condition to the receipt of the Restricted Shares, the Participant shall at the
request of the Company deliver to the Company one or more stock powers, duly
endorsed in blank, relating to the Restricted Shares. In the event that a
certificate evidencing the Restricted Shares is issued, the certificate
representing the Restricted Shares shall have endorsed thereon the following
legends:
a. “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE GLOBAL NET
LEASE, INC. (THE “COMPANY”) AMENDED AND RESTATED INCENTIVE RESTRICTED



--------------------------------------------------------------------------------



SHARE PLAN (APPROVED BY THE BOARD, EFFECTIVE ON APRIL 8, 2015) (AS SUCH PLAN MAY
BE AMENDED FROM TIME TO TIME, THE “PLAN”) AND AN AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND THE COMPANY DATED AS OF [DATE]. COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”
b.Any legend required to be placed thereon by applicable blue sky laws of any
state.
Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Shares prior to vesting as set
forth in this Section 3 hereof.


4.Effect of Termination of Service. Except as otherwise provided herein, if the
Participant’s employment with the Advisor terminates for any reason (including,
without limitation, due to the Participant’s resignation), the Participant shall
automatically forfeit any unvested Restricted Shares, and the Company shall
acquire such unvested Restricted Shares for the amount paid by the Participant
for such Restricted Shares (or, if no amount was paid by the Participant for
such Restricted Shares, then the Company shall acquire such Restricted Shares
for no consideration). It is hereby acknowledged and agreed by the Participant
that no amount was paid by the Participant to the Company or any other person
for such Restricted Shares.
5.Accelerated Vesting upon Change in Control. Upon a Change in Control (as
defined below), subject to the Participant’s continuous employment with the
Advisor through the Change in Control, 50% of the Restricted Shares that are
unvested immediately prior to the Change in Control shall immediately vest, and
the remaining unvested Restricted Shares shall be forfeited without
consideration to the Participant. For purposes of this Agreement, “Change in
Control” means: (a) any person is or becomes the “beneficial owner”, directly or
indirectly, of securities of the Company representing 66% or more of the
combined voting power of the Company’s then outstanding voting securities; (b)
the stockholders of the Company approve a merger or consolidation of the Company
with any other entity or approve the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary thereof), other than (i) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) at least 34% of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 66% or
more of either of the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or (c) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets (or any transaction or series of transactions within
a period of twelve (12) months ending on the date of the last sale or
disposition having a similar effect).



--------------------------------------------------------------------------------



6.Rights as a Stockholder; Dividends. From and after the Grant Date, the
Participant shall have, with respect to the Restricted Shares, all of the rights
of a holder of shares of common stock of the Company, including, without
limitation, the right to vote the shares, to receive and retain all cash
dividends and other distributions payable to holders of shares of record on and
after the Grant Date (although such dividends and other distributions will be
treated, to the extent required by applicable law, as additional compensation
for tax purposes and under other applicable legal circumstances), and to
exercise all other rights, powers and privileges of a holder of shares of common
stock of the Company with respect to the Restricted Shares; provided, that, to
the extent the Company issues a dividend or other distributions in the form of
shares or other property, such shares or other property shall be subject to the
same restrictions that are then applicable to the Restricted Shares under the
Plan and this Agreement and such restrictions shall expire at the same time as
the restrictions on the Restricted Shares expire. Participant shall not be
required to repay any dividends or other distributions received with respect to
Restricted Shares that are subsequently forfeited prior to vesting.
7.Taxes; Section 83(b) Election; Withholding. To the extent applicable, the
Participant shall be subject to the provisions of Section 12 of the Plan with
respect to any withholding or other tax obligations in connection with the
issuance, delivery or vesting of the Restricted Shares or otherwise in
connection with this Agreement. The Participant acknowledges that (i) no later
than the date on which any Restricted Shares shall have become vested (or
sooner, upon the making of an election under Section 83(b) of the Code), the
Participant shall pay to the Service Provider or the Company (as applicable), or
make arrangements satisfactory to the Service Provider or the Company (as
applicable) regarding payment of, any Federal, state or local or other taxes of
any kind required by law to be withheld with respect to any Restricted Shares
which shall have become so vested; and (ii) the Service Provider or the Company
(as applicable) shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Participant any Federal, state
or local or other taxes of any kind required by law to be withheld with respect
to any Restricted Shares which shall have become so vested, including that the
Service Provider or the Company (as applicable) may (and, if elected by the
Participant, shall be required to) sell a number of Restricted Shares sufficient
to cover applicable withholding taxes. The Participant also acknowledges that it
is his or her sole responsibility, and not the Service Provider’s or the
Company’s, to file timely and properly any election under Section 83(b) of the
Code, and any corresponding provisions of state tax laws, if the Participant
wishes to utilize such election.
8.Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Shares provided for herein, and the Participant hereby ratifies and
confirms that which the Company, as said attorney-in-fact, shall do by virtue
hereof. Nevertheless, the Participant shall,



--------------------------------------------------------------------------------



if so requested by the Company, execute and deliver to the Company all such
instruments as may, in the judgment of the Company, be advisable for this
purpose.
iv.Miscellaneous.
1.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Company may
assign to, and require, any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree in writing to perform
this Agreement. Notwithstanding the foregoing, the Participant may not assign
this Agreement or any of the Participant’s rights, interests or obligations
hereunder.
2.This award of Restricted Shares shall not affect in any way the right or power
of the Board or stockholders of the Company to make or authorize an adjustment,
recapitalization or other change in the capital structure or the business of the
Company, any merger or consolidation of the Company or subsidiaries, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Restricted Shares, the dissolution or liquidation of the Company, any sale
or transfer of all or part of its assets or business or any other corporate act
or proceeding.
3.The Participant agrees that the award of the Restricted Shares hereunder is
special incentive compensation and that it, any dividends paid thereon (even if
treated as compensation for tax purposes) will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Advisor or any life
insurance, disability or other benefit plan of the Advisor.
4.The Participant agrees that, notwithstanding anything to the contrary in this
Agreement, the award of Restricted Shares will be subject to any compensation
recapture policies established in order to comply with applicable law, rules or
other regulatory requirements including without limitation any policy that is
intended to comply with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules and regulations promulgated thereunder.
5.No modification or waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party against whom it is sought to
be enforced.
6.This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one contract.
7.The failure of any party hereto at any time to require performance by another
party of any provision of this Agreement shall not affect the right of such
party to require performance of that provision, and any waiver by any party of
any breach of any provision of this Agreement shall not be construed as a waiver
of any continuing or succeeding



--------------------------------------------------------------------------------



breach of such provision, a waiver of the provision itself, or a waiver of any
right under this Agreement.
8.The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
9.All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to Global Net Lease, Inc. at 405 Park
Avenue, New York, New York 10022, Attn: Chief Financial Officer.
10.This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland without reference to rules relating to conflicts of law.
11.The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
12.The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.
13.It is intended that the Restricted Shares be exempt from or comply with
Section 409A of the Code and this Agreement shall be interpreted consistent
therewith.
14.By executing this Agreement, the Participant hereby consents to the
electronic delivery of prospectuses, annual reports and other information
required to be delivered by Securities and Exchange Commission rules. This
consent may be revoked in writing by the Participant at any time upon three
business days’ notice to the Company, in which case subsequent prospectuses,
annual reports and other information will be delivered in hard copy to the
Participant.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



--------------------------------------------------------------------------------









GLOBAL NET LEASE, INC.
                        
Name:
Title:


                        
[INSERT NAME]






